Case 2:19-cv-03964-DDP-FFM Document 97-4 Filed 12/23/19 Page 1 of 4 Page ID #:892




                           EXHIBIT “B”
    Case 2:19-cv-03964-DDP-FFM Document 97-4 Filed 12/23/19 Page 2 of 4 Page ID #:893


todd toddhuntlaw.com

From:                              todd toddhuntlaw.com
Sent:                              Thursday, December 5, 2019 8:19 AM
To:                                Dawson Morton
Cc:                                Vince Martinez
Subject:                           RE: Dec 17


Dawson,

Following are my responses to some of your statements:

1. We do not represent Mr. Lara. We do wish to depose him. Since you have no objection to our proposal for Mr. Lara’s
deposition, we will make the arrangements for Mr. Lara to appear for a “limited purpose” deposition tomorrow at 9:00
AM at Twitchell & Rice’s offices in Santa Maria. We reiterate our request that you provide copies of the documents
related to your allegations concerning Mr. Lara immediately -- meaning by 3:00 p.m. today (via email or facsimile) -- to
assure we have time to review and prepare for any inquiry regarding the documents.

2. As stated previously, Socrates Garcia is currently in Santa Maria and is scheduled to be in Santa Maria until Friday
evening or Saturday morning. We will plan to issue and personally serve a subpoena on Mr. Garcia this morning to
ensure his appearance for his “limited purpose” deposition following Mr. Lara’s deposition (10:30 a.m.) If you believe
such a subpoena is unnecessary, e.g. if you’ve been able to get in contact with Mr. Garcia, please advise us as soon as
possible; but, in light of you being unsure whether you represent him (“I do not know his whereabouts or whether he
continues to want representation”), we believe this is the most reasonable way to accomplish the taking of his
deposition in the United States. Again, please provide copies of any and all documents related to any “threats” against
Mr. Garcia immediately -- meaning by 3:00 p.m. today (via email or facsimile) to assure we have time to review and
prepare for any inquiry regarding the documents.

3. All of these “limited purpose” depositions we’re discussed are without prejudice to additional depositions on all “on
other matters related to the litigation.”

I will likely respond separately to some of the other, less pressing, issues presented by your reply.

Todd Christopher Hunt
Law Office of Todd C. Hunt, APC
7190 West Sunset Boulevard, No. 89
Los Angeles, CA 90046
(310) 994-0157

From: Dawson Morton <dawson@dawsonmorton.com>
Sent: Wednesday, December 4, 2019 4:57 PM
To: todd toddhuntlaw.com <todd@toddhuntlaw.com>
Cc: Vince Martinez <vmartinez@twitchellandrice.com>
Subject: Re: Dec 17


Todd




                                                              1
    Case 2:19-cv-03964-DDP-FFM Document 97-4 Filed 12/23/19 Page 3 of 4 Page ID #:894
Thanks for your email. At the moment, I cannot confirm whether I can produce Socrates Garcia. I do not know his
whereabouts or whether he continues to want representation. For Dec 17 we also seek to depose Mario Juarez in
addition to Cynthia Thompson.

On the issue of Rodolfo Lara—do you claim to represent him? And do you intend to depose him? I have no objection to
you doing so but ask that you inform me so that I may be present, and if necessary, ask questions limited to the issues
you raise. However, our asking questions of Mr. Lara will not waive our right to later depose Mr. Lara on other matters
related to the litigation.

Regarding re-litigating the threat issue, the Court has already ruled. As you know, I am concerned that order is still not
being followed by Defendants.

Nonetheless, I cannot at this point confirm any of the threatened litigants availability. I will let you know if I can. As you
know their continued participation is the subject of the Court’s November 13 Order and is not to be communicated to
your clients.

I have ordered the transcript of the November 4 hearing.

Dawson

Dawson Morton
dawson@dawsonmorton.com
404-590-1295




         On Dec 4, 2019, at 9:47 AM, todd toddhuntlaw.com <todd@toddhuntlaw.com> wrote:

         Dawson,

         Thank you for your email. As discussed yesterday, I can be available in Santa Maria on December 17 th.
         Given our prior discussion, I understand you intend to depose the notary (Cynthia Thompson?)
         identified on the court forms provided to you by your clients. Are there additional depositions you
         intend to notice for the 17th? Please also confirm that you will provide copies of the relevant documents
         to me prior to the deposition(s).

         Also, we understand from the information available to our clients that both Rodolfo Cruz-
         Lara and Socrates Garcia-Gutierrez are returning to Mexico on Saturday (the 7th). Thus, both of these
         witnesses can be deposed -- on the limited issue(s) of communications about and steps taken in
         furtherance of limiting participation in or withdrawing from the litigation -- in Santa Maria on Friday. It
         seems abundantly clear that both of these witnesses’ testimony is crucial to understanding what’s been
         going on. And it should be obvious that we will need to be allowed to see all relevant documents in
         advance as well. Please confirm that you will arrange your client’s appearance for such a deposition and
         will provide the documents by the end of the day today. We can ensure that Mr. Lara is made aware of
         the need for his appearance as well.

         Juan Cisneros can be available for a limited purpose deposition on December 18, 2019 in Santa Maria.

         Please also provide your clients’ availability for depositions in Mexico. At a minimum, we need to be
         allowed to depose those plaintiffs’/persons who you claim to have been “threatened” by Defendants


                                                               2
Case 2:19-cv-03964-DDP-FFM Document 97-4 Filed 12/23/19 Page 4 of 4 Page ID #:895
  about such allegations. Any further motions concerning such allegations cannot be well-taken without
  allowing for this discovery.

  Finally, just as a point of clarification, your email could be read to suggest that the trial court made a
  suggestion related to the deposition of Juan Cisneros. I do not recall any such suggestion. If I am
  mistaken, please explain, or remind me of, the court’s statement.”

  Thank you.

  Todd Christopher Hunt
  Law Office of Todd C. Hunt, APC
  7190 West Sunset Boulevard, No. 89
  Los Angeles, CA 90046
  (310) 994-0157

  From: Dawson Morton <dawson@dawsonmorton.com>
  Sent: Tuesday, December 3, 2019 4:15 PM
  To: todd toddhuntlaw.com <todd@toddhuntlaw.com>; Vince Martinez
  <vmartinez@twitchellandrice.com>
  Subject: Dec 17

  Please hold the December 17 date for depositions in Santa Maria.

  Also please let me know if you will agree to a limited deposition of Juan Cisneros concerning the recent
  documents and the opt-out communications as suggested by the Court in the November 4 hearing.

  Dawson Morton
  dawson@dawsonmorton.com
  404-590-1295




                                                        3
